IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


LAWRENCE VOLK,         :
                       :                  C.A. No: K15A-10-004 RBY
        Appellant,     :                  In and For Kent County
                       :
    v.                 :
                       :
UNEMPLOYMENT INSURANCE :
APPEAL BOARD,          :
                       :
        Appellee.      :


                         Submitted: January 11, 2016
                         Decided: January 13, 2016


               Upon Consideration of Appellant’s Appeal from
                the Unemployment Insurance Appeals Board
                               AFFIRMED



                                  ORDER


Lawrence Volk, pro se.

Paige J. Schmittinger, Esquire, Deputy Attorney General, Department of Justice,
Wilmington, Delaware for Unemployment Insurance Appeal Board




Young, J.
Volk v. UIAB
C.A. No.: K15A-10-004 RBY
January 13, 2016

                                   SUMMARY
      Lawrence Volk (“Appellant”) appeals the denial of his claim for
unemployment benefits by the Unemployment Insurance Appeal Board (“the
Board”). Appellant has failed to present evidence that he was entitled to the
disputed benefits payment. The decision below is AFFIRMED.
                                      FACTS
      On August 11, 2015, a hearing was held before an Appeals Referee for the
Board regarding the Appellant’s ineligibility for one week of unemployment
benefits. Appellant failed to attend a mandatory Reemployment and Eligibility
Assessment (“REA”) workshop scheduled for June 29, 2015. Therefore, a Claims
Deputy found Appellant ineligible to receive benefits for the week ending in July
4, 2015. Appellant did not dispute his failure to attend the REA workshop, but he
insisted that he was hospitalized and too sick to attend the workshop or read his
mail at that time. When asked, Appellant was unable to produce documentation of
the dates of his hospital stay.
      On August 12, 2015, the Appeals Referee issued a decision affirming the
Claims Deputy’s finding. Appellant appealed the Appeals Referee’s decision to
the Board on August 14, 2015, indicating that he could produce evidence of the
dates of his hospitalization. On August 19, 2015, the Board denied the application
for further review because no new factual or legal issue was presented.
      Appellant filed an appeal with this Court on October 13, 2015. Attached to
Appellant’s Opening Brief in support thereof is a doctor’s note dated August 19,
2015, confirming that Appellant was under a doctor’s care from April 27, 2015 to

                                         2
Volk v. UIAB
C.A. No.: K15A-10-004 RBY
January 13, 2016

July 1, 2015. This evidence was not before the Board previously when it issued a
decision. The UIAB declined to file an Answering Brief, but suggested that the
dates indicated by the doctor’s note, in fact, raise questions as to Appellant’s
eligibility to receive benefits during a far longer period than the one week at issue
here.
                                   STANDARD OF REVIEW
         An appeal from an administrative board's final order to this Court is
restricted to a determination of whether the Board's decision is free from legal
error and supported by substantial evidence.1 Questions of law are reviewed de
novo.2 “The Court does not weigh the evidence, determine credibility or make its
own factual findings.”3
                                           DISCUSSION
         Appellant failed to attend the required REA workshop which could have
maintained his eligibility to receive unemployment benefits for the week at issue.
In affirming the Claims Deputy’s decision, the Appeals Referee relayed sympathy
with Appellant’s situation. However, the Appeals Referee noted that Appellant’s
failure to comply with the statutory requirements for receipt of unemployment
benefits was not the result of any error by the state agency.

         1
         29 Del. C. § 10142(d); Wilson v. Breakers Hotel & Suites, 2010 WL 2562214 (Del.
Super. June 24, 2010).
         2
        Am. Fed’n of State, County and Mun. Employees, Council 81 v. State Pub. Employees
Relations Bd., 2011 WL 2176113 (Del. Super. May 25, 2011).
         3
             Bd. of Educ. of Capital Sch. Dist. v. Johns, 2002 WL 471175 (Del. Super. Mar. 27,
2002).

                                                   3
Volk v. UIAB
C.A. No.: K15A-10-004 RBY
January 13, 2016

      Appellant’s belated presentation of a doctor’s note confirming only that he
received medical care for a six week period, including the unpaid week, does not
change the accuracy of the Board’s decision below. At the time the Board
considered his claim and his appeal, Appellant did not present evidence of the
dates of his care. The Board’s decision that Appellant did not comply with state
regulations was free from legal error. Indeed, even the late physician’s note merely
indicates on-going treatment, not inability to attend a workshop.
                                 CONCLUSION
      The decision of the Unemployment Insurance Appeals Board is
AFFIRMED.
      IT IS SO ORDERED.
                                          /s/ Robert B. Young
                                                     J.

RBY/lmc
cc: Counsel
     Mr. Lawrence Volk (via U.S. Mail)
     Opinion Distribution




                                         4